EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Registration Statement on Amendment No. 1 to Form S-1 of our report dated April 23, 2010 with respect to the audited consolidated financial statements of ESP Resources, Inc. for the years ended December 31, 2009 and 2008. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas December 15, 2010
